197 F.2d 522
Florence BERRY et al.v.MID-CONTINENT PETROLEUM CORPORATION.
No. 4484.
United States Court of Appeals Tenth Circuit.
June 9, 1952.

Appeal from the United States District Court for the Eastern District of Oklahoma.
Charles N. Berry, Jr., Oklahoma City, Okl., for appellants.
R. H. Wills and J. P. Greve, Tulsa, Okl., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed June 9, 1952, on motion of appellee, on ground that notice of appeal was not filed within time.